internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi b01-genin-162233-02 date dec dear this letter is in response to your letter dated date on behalf of seeking a reinstatement of s_corporation status sec_1361 of the internal_revenue_code defines a s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 of the code describes the ways to terminate a valid s_corporation_election in relevant part sec_1362 provides for termination of an s_corporation_election by revocation sec_1362 provides that a corporation may terminate its s_corporation status by ceasing to be a small_business_corporation finally sec_1362 provides that a valid s_corporation_election is terminated if the passive_investment_income of the corporation exceed sec_25 percent of gross_receipts for consecutive taxable years and the corporation has accumulated_earnings_and_profits sec_1362 of the code provides that a corporation is treated as continuing to be a s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 provided in the previous paragraph the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period sec_1362 of the code states that if a small_business_corporation has made an election under subsection a and if such election has been terminated under subsection d such corporation and any successor_corporation shall not be eligible to make an election under subsection a for any taxable_year before it sec_5th taxable_year which begins after the 1st taxable_year for which such termination is effective unless the secretary consents to such election sec_1_1362-5 of the regulations provides that absent the commissioner’s consent an s_corporation whose election has terminated or a successor_corporation may not make a new election under sec_1362 for five taxable years as described in sec_1362 however the commissioner may permit the corporation to make a new election before the 5-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election sec_1_1362-5 of the regulations provides limited instances of automatic consent by the commissioner for a taxpayer to file an election before the expiration of the 5-year period it provides in relevant part that a corporation may without requesting the commissioner’s consent make a new election under sec_1362 before the 5-year period described in sec_1362 expires if the termination occurred because the corporation revoked its election effective on the first day of the first year for which the its election was to be effective or failed to meet the definition of a small_business_corporation on the first day of the first taxable_year for which its election was to be effective unless the taxpayer qualifies under either sec_1362 or the automatic consent provisions listed in sec_1_1362-5 of the regulations a taxpayer that has previously revoked their valid s_corporation status and is seeking to file an s_corporation_election before the expiration of the 5-year period must file a private_letter_ruling request seeking the commissioner’s consent the procedure for submitting such a request is outlined in revproc_2002_01 for your convenience we have included a copy of the revenue_procedure with this letter please note that there is a filing fee required if you decide to seek a private_letter_ruling see appendix a of revproc_2002_01 which is tabbed for your convenience appendix b provides a sample letter_ruling format which should closely be followed it contains a complete ruling_request with descriptions of what is required finally appendix c is a required checklist that should be filled out and submitted with your private_letter_ruling request to ensure its completeness we appreciate this opportunity to provide you with assistance if you have further questions please contact us at not a toll free number s dianna k miosi sincerely dianna k miosi chief branch office of associate chief_counsel passthroughs and special industries enclosure revproc_2002_01
